Citation Nr: 0912531	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which granted service connection for PTSD 
and assigned a 50 percent rating.  

In September 2008, the Veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's PTSD is more nearly manifested by occupational 
and social impairment, with deficiencies in most areas due to 
such symptoms as impaired impulse control, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.125, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on August 30, 2006, that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded a VA 
examination in October 2006.  The Veteran requested a new VA 
examination based upon the passage of time.  He did not 
allege that his symptoms had worsened since his last VA 
examination.  The Board finds that the VA outpatient 
treatment records dated subsequent to the October 2006 VA 
examination and his testimony before the Board provide 
adequate evidence regarding the severity of his service 
connected PTSD.  A new VA examination is not warranted.  See 
38 U.S.C.A. § 5103A(d)(2); Palczewski v. Nicholson, 21 Vet. 
App. 165, 174 (2007) (mere passage of time does not require 
new medical examination without showing or allegation that 
condition has worsened).

The RO has obtained VA outpatient treatment records.  The 
Veteran submitted statements and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that his symptoms of PTSD warrant an 
initial rating greater than 50 percent.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under the General 
Rating Formula for Mental Disorders (including PTSD), a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Ed. (DSM-IV) at 32).  According to DSM- 
IV, a GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 51-60 indicates moderate symptoms (e. 
g. flat affect and circumstantial speech, occasional panic 
attacks OR moderate difficulty in social, occupational, or 
school functioning (e. g. few friends, conflicts with peers 
or co-workers).

The Veteran had a VA examination in October 2006.  The 
examiner did not indicate whether the claims file had been 
reviewed; however, based upon the accurate and extensive 
review of the Veteran's history in the report, and because 
the examiner undertook a psychological examination and 
appropriate diagnostic studies, the Board finds that the 
examiner's failure to indicate review of the claims file is 
not prejudicial to the Veteran.

The examiner stated that the Veteran served in Vietnam where 
he suffered a shrapnel injury to his back and a traumatic 
injury to his right foot.  The Veteran served in combat 
almost continuously for 366 days.

The Veteran stated that his exaggerated startle response 
started after the mortar attack that caused his injuries.  
During the examination, the Veteran described numerous 
intensely disturbing Criterion A traumas as well as 
atrocities that he witnessed in Vietnam.

The Veteran reported sleep difficulty and frequent dreams, 
not always nightmares, after returning from Vietnam.  He said 
he was extremely irritable, but able to control his temper; 
however, his control led to internal hyperarousal and a 
constant sense of being on edge and having a sense of flutter 
or internal agitation.

After discharge the Veteran wanted isolation and has 
participated in individual activities only, such as martial 
arts, so that he can avoid others.  He stated that he takes 
medication to control his frequent crying spells, which are 
triggered by recollections of his Vietnam experiences.

The Veteran's testing showed that he has ongoing symptoms of 
PTSD.  The examiner stated that test results underestimate 
the degree of symptomatology that the Veteran is currently 
experiencing.  The examiner stated that the Veteran 
underestimates the degree of his symptoms because he does not 
like to see himself as symptomatic.  The examiner stated that 
the Veteran clearly suffers severe symptoms of PTSD and that 
the Veteran's recollections of his Vietnam experiences are 
extremely vivid and continue to exert influence over him.

The diagnosis was severe, chronic, and impairing PTSD.  The 
GAF score was 42.

VA outpatient treatment records subsequent to the VA 
examination continue to assign GAF scores in the 40s, 
indicating serious symptoms (e. g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupation, or school functioning (e.g. 
no friends, unable to keep a job).  

The Veteran's testimony before the undersigned Veteran's Law 
Judge supports the findings in the VA examination and VA 
outpatient treatment records.  The Veteran confirmed his 
isolationist tendencies for the past 15 years and his 
participation in individual, solitary activities such as 
martial arts once per week with a private trainer and 
occasional kayaking.  The Veteran testified that he never 
goes out without being armed, is always on guard, and is 
super hypervigilant.  He stated that if people push or touch 
him he reacts violently.  

The Board concludes that the evidence, viewed in the light 
most favorable to the Veteran, more nearly reflects the 
criteria for a 70 percent rating.  38 C.F.R.  
§§ 3.102, 4.7 (2008).  The Board finds that the overall 
disability picture for the Veteran's PTSD does not more 
closely approximate a 100 percent rating, as his symptoms do 
not more nearly reflect total occupational and social 
impairment due to gross impairment in thought processes and 
communication, grossly inappropriate behavior, disorientation 
or memory loss.  He can perform the activities of daily 
living and does not experience hallucinations or delusions.  
He has been able to control any impulses to harm others.  38 
C.F.R. § 4.7.

The evidence indicates no significant change in the severity 
of the Veteran's PTSD over the appeal period, thus staged 
ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of frequent hospitalization, and 
although the Veteran's PTSD may result in marked interference 
with employment, such interference is contemplated and 
compensated by the regular rating schedule criteria.  There 
are otherwise no exceptional or unusual circumstances to 
suggest that an extraschedular evaluation is warranted.  
VAOGCPREC 6-96.  


ORDER

Entitlement to an initial 70 percent rating is granted 
subject to regulations governing the payment of monetary 
benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


